Title: From Thomas Jefferson to C. W. F. Dumas, 10 September 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Sep. 10. 1787.

I am honoured with your favor of the 5th. instant and will forward the letter to Mr. Jay by the packet boat which sails the 25th. of this month. I am sorry for the situation in which Mr. Grand’s refusal to make further advances has placed you. I know it’s pain, because I participate of it.The aspect of your public affairs has also been discouraging. Perhaps the war kindled between Russia and Turkey may engage your friends of necessity in measures they wished to avoid, and may ultimately relieve you.
Our Federal convention is likely to sit till October. There is a general disposition through the states to adopt what they shall propose, and we may be assured their propositions will be wise, as a more able assembly never sat in America. Happy for us, that when we find our constitutions defective and insufficient to secure the happiness of our people, we can assemble with all the coolness of philosophers and set it to rights, while every other nation on earth must have recourse to arms to amend or to restore their constitutions. The sale of our Western lands begins this month. I hope from this measure a very speedy reduction of our national debt: it can only be applied to pay off the principal, being irrevocably made a sinking fund for that purpose. I have the honor to be with much esteem and respect Sir your most obedient & most humble servt.,

Th: Jefferson

